Appeal, insofar as taken from the Appellate Division’s dismissal of petitioners’ appeal to that Court, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no appeal lies from that determination absent an order to that effect; appeal, insofar as taken from the Appellate Division orders denying petitioners’ motion to vacate the dismissal of their appeal to the Appellate Division and denying their motion for reargument, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that these orders do not finally determine the proceeding within the meaning of the Constitution.